DECLARATION OF ENZO COSTA
PATIENT AT SAINT ELIZABETHS HOSPITAL

I, Enzo Costa, certify under penalty of perjury that the following statement is true and correct.

1

10.
Pe

12s

ES

1 am thirty-eight years old and a patient at Saint Elizabeths Hospital in Unit 1C. I am
diagnosed with schizophrenia, dystonia, schizo-affective disorder, and anti-social
personality disorder. ] am indefinitely, involuntarily civilly committed to the District’s
care.
Currently, my Unit houses nine men who are institutionalized at St. Es for pre-trial
competency evaluations and restoration.
In the last three wecks, all of the patients on my Unit have been tested for COVID-19 two
times.
To administer the tests, staff instructed us to go to the unit courtyard one at a time where
staff conducted a nasal swab and sent it for testing.
The initial COVID-19 test showed that one patient in my unit had the virus. He was sent
to quarantine for 14 days and recently returned to the unit. The rest of the patients,
including me, remained on our unit.
Since we were all exposed to COVID-19 from this patient, we were tested a second time.
I have not been told my results, but I have not been moved to isolation or quarantine after
either test, so I assume the results were negative.
Also, in the last three weeks, there are new restrictions to enforce social distancing in my
unit. Specifically:

a. In the lounge every other seat is marked with a “do not sit” sign,

b. We have been told to wear masks,

c. Only five patients are allowed into the dining hall at a time, so that each patient

has his own table, and
d. There is tape on the ground marking every six feet where we line up for
medication. We have been told to stay six feet apart whenever possible.

have observed that there are less nurses on the unit than usual. While we normally have
five nurses on the unit, we are down to only two or three at a time now.
In order to go outside we need to be escorted by staff. Since there are less nurses now, we
are not able to go outside.
The only exercise I have had is exercise I can do in my room, such as push-ups.
For the last four weeks, I have had sessions with my therapist via Webex for thirty
minutes weekly.
When the hospital is functioning normally, I also attended group therapy in the
Therapeutic Learning Center (TLC) regularly. My group therapy sessions included
Dialectical Behavior Therapy, Music Experience, Leisure Skills, Recreational Education,
ACT, Bible Study, Movement Meditations, and Anger Management.
The TLC is closed and, since COVID-19 was found in the hospital, I have not attended
any group therapy in the TLC. The only group therapy I participate in now is Music
Group which is arranged by Dr. Berks and takes place every day in my unit at 3pm. In
Music Group we are each allowed to choose three songs to listen to on YouTube and we
listen to them as a group in the unit lounge.
Case 1:19-CV-O3S169-RUM Document 8/-5 Filed Ud/14/Z2U) Page 2 oT 2

14. While I am trying to stay positive, I am bored. There is not a lot of socialization and I
spend most of the day watching TV, including news about COVID-19.

I, Stephanie Maldonado, certify that I have read the foregoing to Mr. Costa and that he affirmed
that the foregoing is true and correct on May 13, 2020.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on May 13, 2020.

 
    

” Stephanie Maldonado

 

 
